Citation Nr: 0518062	
Decision Date: 07/01/05    Archive Date: 07/14/05	

DOCKET NO.  04-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Philadelphia, Pennsylvania, that confirmed and 
continued the 10 percent disability rating for the veteran's 
PTSD.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) a request by the 
veteran's representative to advance the appeal on the docket 
has been granted.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.  

2.  Manifestations of the veteran's PTSD include anxiety, 
depression, loneliness, and night sweats.  The PTSD has 
caused sufficient impairment so as to result in occasional 
decrease in functioning.

3.  The PTSD disability picture has not caused occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and/or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent disability 
rating for PTSD, but not more, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).  The VCAA and its 
implementing regulations are applicable to the instant 
appeal.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of the information and the 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to provided by the claimant and which portion of 
the evidence VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For the reasons noted below, the 
Board finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392, (1993).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi, 
(Pelegrini II), 18 Vet. App. 112, 119 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
a claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered the fourth element of 
the requisite notice, the Court held that, under 38 C.F.R. 
§ 3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  

The Board is aware of the Court's decision in Pelegrini II 
that appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  A 
review of the record reveals that the veteran was provided 
notice of the VCAA prior to the July 2003 rating decision.  
By letter dated in April 2003, he was notified of his rights 
in the VA claims process and was told what evidence was 
necessary to establish entitlement to the benefit sought, 
what evidence or information would be obtained for him, what 
information or evidence was needed from him, and what he 
could do to help with his claim.  He was also told that he 
should submit his own statements or statements from others 
describing his physical or mental disability symptoms.  

Also, in the July 2003 rating decision, the December 2003 
statement of the case, and supplemental statements of the 
case in March and June 2004, the veteran was informed of the 
reasons for the denial of his claim, the evidence that had 
been requested in support of his claim, the evidence that had 
been considered in denying the claim, and the evidence still 
needed to substantiate the claim.  

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  Specifically, records from the VA Medical 
Facility in Ann Arbor, Michigan, have been secured and 
associated with the claims file.  There has been no argument 
that VA has been deficient with regard to its duties to 
notify and assist.  As a result, given that VA has done 
everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review at this time.  



Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.10 (2004).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD as 
10 percent disabling pursuant to the provisions of Diagnostic 
Code 9411.  

According to that code, a 10 percent rating is in effect when 
there is social and occupational impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

The next higher evaluation of 30 percent is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher rating of 50 percent is provided for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is provided where the symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent is assignable for total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

Based on the evidence and reasoning noted below, the Board 
finds that the veteran's PTSD disability picture more nearly 
approximates the criteria the criteria for a 30 percent 
evaluation under Diagnostic Code 9411.  

The pertinent evidence of record includes the report of a 
PTSD examination accorded the veteran by VA in April 2003.  
The claims file was reviewed by the examiner, although a 
notation was made that the veteran's medical record was not 
available.  The veteran had been widowed for the past three 
years after about 55 years of marriage.  He currently resided 
with his adopted son in the son's home in Michigan.  He had 
lived there for two years.  Prior to that time he had been 
living in a senior citizens' complex.  The veteran stated 
that he had six adopted children, only one of whom he was 
still in contact with.  He was the oldest of six children 
himself, but was only in contact with his youngest sister.  
He was currently retired from his employment in the insurance 
business.  He stated he retired at the age of 62 (the record 
shows he was born in September 1924).  He denied ever having 
been fired from a job in the past.  

The veteran stated he had only recently begun to have 
distressing dreams regarding the current events pertaining to 
the war in Iraq, but had not had any other significant 
adjustment problems from his past military combat exposure.  
He was afraid for his grandchildren's safety because they 
were currently in the military and he reported periods of 
intermittent anxiety and apprehension.  

He was not taking any psychotropic medications at the present 
time and was not undergoing any counseling.  He currently 
complained of a moderately depressed mood, but denied any 
suicidal or homicidal ideation.  He also complained of mild 
memory problems as well as some fatigue and loss of interest 
in being with others.  

On mental status examination he appeared properly oriented.  
Recall of objects was intact.  Concentration was good.  
Insight appeared good, as did formal operational judgment and 
problem-solving skills.  As for a typical day, the veteran 
stated that he usually got up between 7 and 8 in the morning, 
had breakfast, took his medications, and spent most of his 
time watching television.  He would usually shave and take a 
bath every other day and would often spend time having meals 
with his son.  He performed some of the chores around the 
house, including laundry and managing his own finances.  
Hobbies included card games and his only expressed goal for 
the future was to take a trip that summer.  

He was adequately groomed and sat with a pleasant facial 
expression during evaluation.  Speech was spontaneous and 
progressed unremarkably.  Mood was normal.  Affect was 
appropriate.  General knowledge appeared consistent with his 
education.  Insight and judgment appeared good.  

The Axis I diagnosis was depression, not otherwise specified.  
The Axis II diagnosis was deferred.  He was given a Global 
Assessment of Functioning (GAF) score of 68.  

Of record are reports of VA outpatient visits at the VA 
Medical Facility in Ann Arbor, Michigan.  At the time of a 
May 2003 visit he reported increased anxiety since the start 
of the war in Iraq.  He stated he watched the news all the 
time and had gotten so upset he had vomited.  He had also 
experienced an increase in nightmares about the war.  He 
denied that he was depressed, but stated that he was angry at 
the administration.  He had lost interest in some activities 
such as playing bridge and attending church and this was 
traced to the death of his wife in 1999.  He indicated that 
in the years following service, he was married and worked for 
the most part.  However, at the present time, with the 
President talking of war, the symptoms were described as 
worsening.  He complained of night sweats, headaches, rapid 
heart rate, bad dreams, and nightmares.  On examination he 
was awake, alert, oriented, friendly, and cooperative.  He 
was also described as well groomed.  While he denied 
depression, he voiced much anxiety about the danger of war.  
The Axis I diagnosis was to rule out PTSD.  The Axis II 
diagnosis was anxiety, not otherwise specified.  He was given 
a GAF score of 70.  

Of record are reports of PTSD group therapy sessions on 
periodic occasions thereafter.  At the time of one such visit 
in November 2003, the veteran talked about his reaction to 
the group session.  He shared the same feelings as another 
individual and stated at the end of the previous week's 
session he felt depressed.  When asked to elaborate, he 
talked about how hearing about various group members' combat 
experiences were painful, so that he felt worse than when he 
came in.  He explained that this annoyed him because he 
thought he was coming to the sessions to feel better.  

At the time of another visit in December 2003, the veteran 
discussed his wartime experiences.  He complained about 
feeling as though his life had no meaning.  Group members 
pointed out to him that other factors were contributing to 
his mood, such as his retirement, his wife's death, his lack 
of involvement with his children, his daughter-in-law's 
recent remarriage, and his having spent Thanksgiving alone 
the previous week.  Nevertheless, his progress was described 
as stable.  

At the time of a February 2004 visit, the veteran reported 
symptoms of sweating profusely at night.  He described waking 
up anxious after these dreams.  He talked about dreams of 
being bombed while in the Pacific back in World War II.  

Also of record is the report of a March 2004 PTSD group 
therapy session.  The session was essentially positive.  The 
veteran reported that he needed to submit "more information" 
for his claim, but had little idea what that meant.  

The Board notes that with regard to the GAF scores mentioned 
above, according to the Diagnostic and Statistical Manual of 
Mental Disorders (4th edition, 1994), which VA has adopted at 
38 C.F.R. §§ 4.125, 4.130 (2004), GAF scores of 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to get a job).  GAF scores of 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  GAF 
scores of 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaning interpersonal 
relationships.  

In view of the foregoing, the Board concludes that the 
criteria for a 30 percent disability rating, but not more, 
for the veteran's PTSD have been met.  In reaching this 
decision, the Board has considered the complete history of 
the veteran's disability as well as his current clinical 
manifestations and the impact the disability has on his 
functioning.  While at the time of the April 2003 rating 
examination, it was indicated the veteran was not receiving 
any counseling or psychotropic medication, since that time 
the record reveals he has been a regular participant in a 
PTSD therapy group.  Reports of those sessions disclose that 
at various times he has displayed symptoms of anxiety, 
depression, and recurring dreams of combat action.  As for 
interpersonal relationships, it does not appear the veteran 
interacts with many other people.  He has indicated that he 
lives with one of his six adopted children, but is not in 
regular communication with the others.  

Accordingly, the Board finds that a 30 percent rating is the 
most appropriate given the medical evidence of record.  In 
reaching this decision, the Board has resolved all reasonable 
doubt in the favor and given him every benefit of the doubt.  

The Board notes that an evaluation in excess of 30 percent is 
not assignable, however, as there is no evidence that the 
veteran has had deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals, abnormal 
speech, near continuous panic or depression, spatial 
disorientation, or neglect of personal appearance so as to 
warrant a higher rating.  


ORDER

A 30 percent disability rating for the veteran's PTSD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary awards.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


